      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA


                                          )
UNITED STATES OF AMERICA,                 )
                                          )   Criminal No. 3:06-cr-587
             v.                           )
                                          )   GOVERNMENT’S RESPONSE TO
EDWARD KEITH DEMBRY,                      )   DEFENDANT’S MOTION FOR
                                          )   COMPASSIONATE RELEASE
             Defendant.                   )
                                          )

       The Court should deny defendant’s motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) because he has no medical condition that constitutes

“extraordinary and compelling reasons” justifying early release, a reduction of his

sentence is inconsistent with the 18 U.S.C. § 3553(a) sentencing factors, and he

remains a danger to the community.

      1.     On October 18, 2006, defendant was charged in U.S. District Court for

the Southern District of Iowa for Felon in Possession of Ammunition. (DCD 2.) The

offense involved the defendant drawing a handgun from his rear waistband in full

view of the police while running up a flight of stairs at an apartment building. (DCD

94, ¶ 5.) Defendant discarded the firearm but was found in possession of 11 rounds of

ammunition and a magazine that fit the discarded firearm. (DCD 94, ¶¶ 5, 6, and 7.)

      2.     On May 21, 2007, defendant was found guilty by jury trial of the charge.

(DCD 71.)

      3.     At sentencing, the Court considered the 18 U.S.C. § 3553(a) factors and

found that the guidelines were reasonable and adequately addressed the factors and

                                          1
      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 2 of 12




circumstances of the case. (DCD 94, pg. 37.) The Court noted defendant “had

absolutely no remorse for his actions.” Id. Defendant had three prior convictions for

Armed Robbery and Robbery, and was found to be an Armed Career Criminal at

sentencing. (DCD 87.) On November 5, 2007, Defendant was sentenced to 265 months

in prison. (DCD 89.)

      4.         Defendant is now 57 years old and incarcerated at Leavenworth USP.

He has served roughly 62% of his sentence and is currently scheduled for release on

August     21,      2025.    Find    an    Inmate.,   Fed.    Bureau    of    Prisons,

https://www.bop.gov/inmateloc/ (last visited June 8, 2020).

      5.         On May 18, 2020, defendant filed a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). (DCD 131.) Prior to the District Court filing,

Defendant filed a request for compassionate release and home confinement with the

warden on March 29, 2020. Then on April 19, 2020, Defendant added more specific

concerns regarding his medical conditions, and on April 20, 2020, Defendant provided

information about a release plan, however, a place of residence was not mentioned.

Then on April 28, 2020, the warden denied Defendant’s request after having reviewed

his medical history indicating that he did not meet the criteria. Defendant appealed

this decision and the BOP again denied his request.

      6.         On March 26, 2020, Defendant filed a motion for compassionate release

with this District Court. (DCD 123.). That motion was denied on March 28, 2020, as

Defendant had not exhausted remedies within the BOP. (DCD 125.)



                                            2
      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 3 of 12




      7.      In this recent filing, Defendant asserts generally that the prison is not

equipped in taking care of him. He mentions that he has asthma and it can be

interpreted that he believes that this condition creates extraordinary and compelling

reasons that justify early release from prison. Defendant also alleges that he is more

vulnerable to COVID-19. In review of the medical records produced by BOP, it shows

that Defendant recently claimed a flare up with his asthma in that he was having an

anxiety attack which led to an asthma attack. See. Ex. 1. Prior to this visit on April

15, 2020, Defendant’s medical records last showed a reference to his asthma in

December 2010. See chart below:

       Remission
       Asthma, unspecified
04/15/2020 12:12 EST Petersen, T PA-C
12/17/2010 11:14 EST Mace-Leibson, Ellen DO
05/14/2008 10:37 EST Nolte, James FNP

The medical record indicates that his Albuterol inhaler was discontinued and his last

reported use of the inhaler was in 2016. This demonstrates Defendant’s asthma is not

moderate nor severe.

       8.     The burden is on defendant to show that he is entitled to compassionate

release under 18 U.S.C. § 3582(c)(1)(A). United States v. Korn, No. 15-CR-81S, 2020

WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020); United States v. Dembry, No. 3:06-cr-

0587, Document 125, at 5 (S.D. Ia. Mar. 28, 2020) (Jarvey, C.J.); cf. United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2019) (burden is on defendant to show a sentence

reduction is warranted under 18 U.S.C. § 3582(c)(2)).




                                              3
      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 4 of 12




      9.      Under the statute, this court may reduce a term of imprisonment if

defendant establishes that: (1) “extraordinary and compelling reasons” support a

reduction; (2) the reduction is consistent with the Sentencing Commission’s applicable

policy statements; (3) the factors set forth in 18 U.S.C. § 3553(a) support the reduction;

and (4) the defendant is not a danger to any victim or the community as provided in

18 U.S.C. § 3142(g). 18 U.S.C. § 3582(c)(1)(A); USSG §1B1.13.

      10.     Title 28, United States Code, Section 994(t) requires the Sentencing

Commission to promulgate policy statements describing what                  qualifies as

“extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”

      11.     Pursuant to section 994(t), the Sentencing Commission issued USSG

§1B1.13 as its policy statement for compassionate release motions. Because any

sentence reduction under 18 U.S.C. § 3582(c)(1)(A) must be consistent with the

Sentencing Commission’s policy statements, section 1B1.13 is binding on this Court.

See Dillon v. United States, 560 U.S. 817, 827 (2010).

      12.     Application Note 1 of USSG §1B1.13 sets forth the “extraordinary and

compelling reasons” that may justify compassionate release. Medical conditions can

constitute “extraordinary and compelling reasons” under USSG §1B1.13, but only if

the defendant is suffering from a terminal illness, or (1) the defendant is suffering

from (a) a serious physical or medical condition, (b) a serious functional or cognitive

impairment, or (c) deteriorating physical or mental health because of the aging

process, and (2) the medical issue “substantially diminishes the ability of the

                                            4
      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 5 of 12




defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” USSG §1B1.13, comment. (n.1).

      13.     “Extraordinary and compelling reasons” also include “a serious

deterioration in . . . health because of the aging process,” but only for those prisoners

65 or older who have served at least ten years or 75% of their sentence. Id. 1

      14.     Compassionate release on the basis of a medical condition is “rare” and

“extraordinary.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019);

United States v. Willis, 352 F. Supp. 3d 1185, 1188 (D.N.M. 2019). Many federal

inmates “have medical conditions that make confinement more difficult,” and this

alone is not a basis for relief. United States v. Malone, 2019 WL 3337906, at *2 (W.D.

Va. July 25, 2019). Defendant has not demonstrated he falls within the category of

defendants who present an “extraordinary and compelling” medical reason for

compassionate release.

      15.     Defendant does not have a terminal illness. He has not submitted

medical evidence suggesting he is suffering from a serious physical or medical

condition, serious functional or cognitive impairment, or a deterioration in physical or

mental health due to aging. Although defendant does have a history of asthma, that

is not enough and does not indicate that he is enduring an “extraordinary and



       1Application Note 1 also contains two other “extraordinary and compelling
reasons”—certain family conditions and other circumstances that the Director of the
BOP has determined to be “extraordinary and compelling” (which are listed in BOP
Program Statement 5050.50, which is available at https://www.bop.gov/
policy/progstat/ 5050_50_EN.pdf). Neither of these “reasons” are applicable to
defendant’s case.
                                        5
      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 6 of 12




compelling” medical condition. See, e.g., United States v. Clark, Crim. Action No. 17-

85-SDD-RLB, 2020 WL 1557397, at *2 (M.D. La. Apr. 1, 2020) (denying release to 67-

year old prisoner, who was in the “high-risk” age group for COVID-19 and had a

history of high blood pressure, high cholesterol, and sleep apnea); United States v.

Gamble, No. 3:18-cr-0022, 2020 WL 1955338, at *4-*5 (D. Conn. Apr. 23, 2020)

(denying release to inmate with diabetes, even though diabetics are at higher risk of

difficulties with COVID-19).

      16.     Even assuming defendant is suffering from a serious medical condition,

he still fails to satisfy the “extraordinary and compelling” standard because he has not

shown that the condition “substantially diminishes” his ability to provide self-care in

the corrections environment, or that he is not expected to recover from the condition.

See 18 U.S.C. § 3582(c)(1)(A). Indeed, his alleged medical conditions have been

addressed and managed during his time at Leavenworth USP up to this time, and he

has never requested compassionate release before. With no recent, credible evidence

of disability or illness, however, the defendant’s conclusory statements fail to meet the

standard for compassionate release. See, e.g., United States v. Mollica, No. 2:14-CR-

329, 2020 WL 1914956, at *3-*6 (N.D. Ala. Apr. 20, 2020) (“[T]he court cannot just

take [the inmate’s] word; it needs medical evidence to determine whether her

conditions meets the [extraordinary and compelling] requirement.”); United States v.

Mangarella, 3:06-cr-151, 2020 WL 1291835, at *3 (W.D.N.C. Mar. 16, 2020).




                                            6
      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 7 of 12




       17.     Ordinarily, the foregoing would end the analysis. But defendant claims

that his medical conditions, when coupled with the COVID-19 pandemic, rise to the

level of “extraordinary and compelling reasons.”

       18.     The COVID-19 pandemic, however, does not change the conclusion that

defendant’s motion should be denied. “[T]he mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, -- F.3d --, 2020 WL 1647922, at *2 (3d Cir. April 2, 2020).

       19.     Rather, for a defendant to obtain compassionate release based on a

medical condition that, standing alone, would not rise to the level of “extraordinary

and compelling reasons” he must show: (1) a medical condition (not a condition

generally applicable to many prisoners, such as advanced age) that makes him

particularly vulnerable in the event he contracts COVID-19, and (2) a “particularized

risk” that defendant is more likely to contract COVID-19 at the facility in which he is

housed than if released. United States v. Moskop, No. 11-CR-30077, 2020 WL 1862636,

at *1-*2 (S.D. Ill. Apr. 14, 2020); United States v. Gillis, No. 14-cr-00712, 2020 WL

1846792, at *3 (C.D. Cal. Apr. 9, 2020); see, e.g., Korn, 2020 WL 1808213, at *6-*7

(denying release even though defendant’s “medical conditions place him at increased

risk of contracting and succumbing to COVID-19,” and the forty COVID-19 cases at

defendant’s facility, because there was no evidence BOP was unable to “guard against

or treat” the virus).

                                            7
      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 8 of 12




      20.     Because defendant cannot satisfy either prerequisite, the Court should

deny his motion.

      21.     Defendant does has not shown that he is particularly vulnerable to

COVID-19 under the CDC guidelines. His general concerns about COVID-19 do not

justify release. See Korn, 2020 WL 1808213, at *6; Gillis, 2020 WL 1846792, at *3; see

Carter v. Santa Fe Adult Detention Ctr., No. CV 20-00271, 2020 WL 1550888, at *2

(D.N.M. Apr. 1, 2020).

      22.     Even assuming Defendant may be more susceptible to COVID-19

because his prior diagnosis with asthma, he has not shown that BOP “cannot

adequately manage the pandemic” within Leavenworth USP or that the facility is

unable to treat him. Gamble, 2020 WL 1955338, at *4-*5. Courts should deny motions

for release, even for inmates “at extremely high risk to contract COVID-19,” where the

defendant has failed to show that the facility’s response to the virus was inadequate,

or failed to show “any particularized risk” to himself. See United States v. Ciccone,

2020 WL 1861653, at *3 (N.D. Ohio Apr. 14, 2020); Moskop, 2020 WL 1862636, at

*1-*2; see also Korn, 2020 WL 1808213, at *6 (denying release, despite pandemic,

where defendant’s serious heart condition was “essentially the same as when he

arrived” at the prison).

      23.     BOP has been devoting all available resources to protecting inmates

from COVID-19 and has been planning for a potential pandemic since January 2020.

BOP has since taken measures to mitigate the risk of transmission, including by

limiting social visits to and tours of facilities, suspending inmate movements,

                                          8
      Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 9 of 12




screening inmates and staff, and prioritizing home confinement of inmates. Federal

Bureau of Prisons COVID-19 Action Plan, Fed. Bureau of Prisons (Mar. 13, 2020, 3:09

PM), https://www.bop.gov/resources/news/ 20200313_covid19.jsp; Memorandum from

Attorney General William Barr to Director of BOP (Mar. 26, 2020), available at

https://www.justice.gov/file/1262731/download.

      24.    Since March, BOP has increased home confinement by over 112%, and

on April 3, the Attorney General exercised emergency authority under the CARES Act

to increase home confinement further. 2 Update on COVID-19 and Home Confinement,

Fed. Bureau of Prisons (May 27, 2020, 7:30 AM), https://www.bop.gov/coronavirus/;

Memorandum from Attorney General William Barr to Director of BOP (Apr. 3, 2020),

available at https://www.justice.gov/file/1266661/download.

      25.    Thanks to BOP’s efforts, only 1,999 inmates in BOP custody are

currently positive with COVID-19 as of today. See COVID-19 Coronavirus, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp (last visited June 8,



       2In deciding whether to move a prisoner to home confinement, BOP considers
numerous factors, including (1) the age of the prisoner; (2) the vulnerability of the
prisoner to COVID-19; (3) the security level of the facility in which the prisoner is
located; (4) the prisoner’s score under Prisoner Assessment Tool Targeting Estimated
Risk and Needs; (5) the prisoner’s crime of conviction and danger to the community;
and (6) the prisoner’s reentry and travel plan. BOP’s goal is to perform an
individualized assessment of each prisoner to determine whether he or she should be
transferred to home confinement. See supra Memorandum from Attorney General
William Barr to Director of BOP (Mar. 26, 2020).

      In addition, BOP’s pre-existing authority to move prisoners to home
confinement continues to apply. See 18 U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). And
BOP is also using its furlough authority under 18 U.S.C. § 3622, although its focus is
on home confinement.
                                          9
     Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 10 of 12




2020]). And just 184 BOP staff members are currently positive for the virus. Id. There

have been zero positive cases of COVID-19 at USP Leavenworth and five staff

members have already recovered from it. Id. This is in sharp contrast to the hundreds

of thousands of cases of COVID-19 in the United States outside of the BOP system.

      26.     Moreover, “the mere possibility of contracting a communicable disease,

in the absence of any [BOP] failures, does not rise to the level of an extraordinary and

compelling reason.” Korn, 2020 WL 1808213, at *7 (denying motion even though

facility had forty positive COVID-19 cases).

      27.     Although the COVID-19 pandemic is certainly a crisis, defendant does

not offer extraordinary and compelling reasons why this circumstance justifies his

early release. He also has not shown that he is particularly vulnerable to COVID-19,

or that he is more likely to contract the virus at Leavenworth USP than if released.

Defendant’s motion should be denied on these grounds alone.

      28.     The 18 U.S.C.      § 3553(a)     factors also weigh against      granting

compassionate release.

      29.     In addition, defendant remains a threat to the safety of the community

based on his prior criminal history. The BOP notes that he is a high risk of recidivism.

      30.     Defendant also has “failed to provide any evidence that there is a

suitable release residence or provided any release plan to ensure that [he] is properly

monitored,” nor has defendant demonstrated a means of travel to a suitable residence

that is currently available and safe. United States v. Van Dyke, No. 2:15-CR-0025,

2020 WL 1811346, at *3 (E.D. Wash. Apr. 8, 2020).

                                             10
     Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 11 of 12




      31.     Finally, defendant also asks to be released on home confinement. While

the CARES Act gives BOP discretion to lengthen the time inmates may serve in home

confinement under 18 U.S.C. § 3624(c)(2), see Pub. L. No. 116-136, § 12003(b)(2)

(2020), that authority remains exclusively with BOP. Courts do not decide where a

federal inmate is confined, and the power to grant home confinement rests entirely

with BOP. See United States v. Johnson, 563 F.2d 362, 364 (8th Cir. 1977); United

States v. Davenport, No. 14-412, 2018 WL 4353688, at *1 (D. Minn. Sept. 12, 2018); 18

U.S.C. §§ 3621(b), 3624(c).

       Because defendant has failed to satisfy the requirements of 18 U.S.C.

§ 3582(c)(1)(A), the Court should deny defendant’s motion for compassionate release.

If the Court disagrees, at a minimum, the Court should require defendant to undergo

a 14-day quarantine period and medical clearance prior to release to minimize the

possibility of any spread of COVID-19 from the inmate to the public.


                                       Respectfully submitted,

                                       Marc Krickbaum
                                       United States Attorney

                                       By: /s/ Melisa Zaehringer
                                       Melisa K. Zaehringer
                                       Assistant United States Attorney
                                       U.S. Courthouse Annex, Suite 286
                                       131 E. 4th Street
                                       Davenport, Iowa 52801
                                       Tel: (563) 449-5432
                                       Fax: (563) 449-5433
                                       Email: melisa.zaehringer@usdoj.gov



                                         11
     Case 3:06-cr-00587-JAJ-TJS Document 133 Filed 06/08/20 Page 12 of 12




CERTIFICATE OF SERVICE

I hereby certify that on June 8, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail       Fax      Hand Delivery

 X   ECF/Electronic filing     Other means


UNITED STATES ATTORNEY

By: /s/ Melisa Zaehringer




                                      12
